Citation Nr: 1813206	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  08-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating higher than 30 percent, from July 1, 2006, through January 8, 2007, for left total knee arthroplasty, for accrued benefits purposes.

2. Entitlement to a disability rating higher than 30 percent, from May 1, 2008, forward, for left total knee arthroplasty, for accrued benefits purposes.

3. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 20, 2012, for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969, and from January 1970 to January 1973. He died in August 2017. The appellant is his surviving spouse. She has been substituted for him for the purpose of seeking accrued benefits based on his claims that were on appeal at the time of his death.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In a March 2007 rating decision, the RO assigned a 30 percent disability rating from May 1, 2008, forward, for left total knee arthroplasty. In a September 2007 rating decision, the RO continued a 30 percent rating from July 1, 2006, through March 4, 2007, for left total knee arthroplasty. In an August 2009 decision, the Board found that the record indirectly raised the issue of a TDIU. The Board denied ratings for left total knee arthroplasty higher than 30 percent from July 1, 2006, through March 4, 2007, and 30 percent from May 1, 2008, forward.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In February 2010 the Court granted a joint motion from the Veteran and VA (the parties). The Court vacated the August 2009 Board decision denying ratings for left total knee arthroplasty higher than 30 percent from July 1, 2006, through March 4, 2007, and 30 percent from May 1, 2008, forward, and remanded those issues to the Board.

In June 2009 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In May 2010 the Board remanded the case to the RO for additional action.

In a January 2012 decision, the Board denied, for the left total knee arthroplasty, a rating higher than 30 percent for July 1, 2006, through January 8, 2007. For the period from January 9, 2007, through March 4, 2007, the Board granted for that disability an increase in rating from 30 percent to 60 percent. The Veteran appealed the denial for the earlier period to the Court. In March 2013 the Court granted a joint motion from the parties and vacated and remanded the part of the January 2012 Board decision that denied a rating higher than 30 percent for July 1, 2006, through January 8, 2007.

In a September 2013 rating decision, the RO granted service connection, effective March 20, 2012, for posttraumatic stress disorder (PTSD), and assigned a 100 percent rating. As a schedular 100 percent rating was in effect from March 20, 2012, the pending appeal for a TDIU is only relevant for the period before that date.




FINDINGS OF FACT

1. From July 1, 2006, through January 8, 2007, the Veteran's left total knee arthroplasty was manifested by chronic pain, worsened with weightbearing, producing significant functional impairment of his left lower extremity.

2. From May 1, 2008, forward, the Veteran's left total knee arthroplasty was manifested by chronic pain, worsened with weightbearing, producing significant functional impairment of his left lower extremity.

3. Prior to March 20, 2012, the Veteran's left total knee arthroplasty made him unable to engage in substantial weightbearing activity, but did not limit his capacity for sedentary activity sufficiently to preclude securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From July 1, 2006, through January 8, 2007, the Veteran's left total knee arthroplasty met the criteria for a 60 percent disability rating. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

2. From May 1, 2008, forward, the Veteran's left total knee arthroplasty met the criteria for a 60 percent disability rating. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055.

3. Prior to March 20, 2012, the criteria for a TDIU were not met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran and the appellant notice in letters issued in 2003 through 2017. In those letters, the RO notified them what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the June 2009 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran did not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and did not identify any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2010 Board remand.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, and the avenues through which the Veteran might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he did so.

Accrued Benefits

During the Veteran's life service connection was established for disability of his left knee, initially residual to surgery and later residual to total replacement. He died before the Board reached decisions on his appeals for higher ratings for two periods and for a TDIU. Upon the death of an individual receiving VA benefit payments, certain persons, including a surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid. See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000(a). The appellant has been substituted for the Veteran in pursuing those pending issues.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Left Knee Disability Ratings and TDIU

Much of the same evidence is relevant to the issues of the ratings for left knee disability and the issue of a TDIU, so the Board is discussing those issues in the same section of this decision.

The Veteran had a left knee surgery during service in 1972, and another in 1975, after service. In 1975 he sought service connection for left knee disability. The RO granted service connection, effective in 1975, for left knee disability. In 2005 the Veteran had left knee replacement surgery. In 2007 he had a revision surgery. The RO assigned ratings for the left knee disability following the replacement and the revision surgery. The left knee disability rating issues currently on appeal are based on the Veteran's contentions that, during the periods from July 1, 2006, through January 8, 2007, and from May 1, 2008, forward, his left knee disability, status post replacement, was manifested by impairment that warranted ratings higher than the 30 percent ratings in effect for each of those periods.

Beginning in 2008 or 2009 the Veteran suggested that his left knee disability made him unemployable. As a 100 percent rating under the rating schedule was in effect for the left knee disability from March 20, 2012, the pending appeal for a TDIU is only relevant for the period before that date.  It is also noted that the Veteran was in receipt of a 100 percent rating for major depression as of March 20, 2012.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A finding of entitlement to TDIU depends on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a). If the percentage standards under 38 C.F.R. § 4.16(a) are not met, but a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, the case should be submitted to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires service-connected impairment so severe that it would make the average person unable to follow a substantially gainful occupation. Consideration may be given to the person's level of education, special training, and previous work experience, but not to his or her age or to the impairment caused by disabilities that are not service-connected. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017). Service-connected disabilities must preclude the person from engaging in substantially gainful employment, that is, work which is more than marginal, and that permits the person to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). The ultimate question is whether the person, in light of his or her service-connected disabilities, is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The rating schedule provides for evaluating replacement of a knee joint with a prosthetic joint as follows:

For 1 year following implantation of prosthesis  ..... 100 percent

With chronic residuals consisting of severe painful motion or weakness in the affected extremity  ..................... 60 percent

With intermediate degrees of residual weakness, pain, or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

Minimum rating  ............................................ 30 percent

38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5256 addresses ankylosis of a knee, Diagnostic Code 5261 addresses limitation of extension of a knee, and Diagnostic Code 5262 addresses impairment of the tibia and fibula. 38 C.F.R. § 4.71a.

When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995). Evaluation of a joint-related disability which includes pain also calls for consideration of whether there is pain with active motion, passive motion, weight-bearing, and non-weight-bearing, and comparison  to the range of motion of the opposite joint. See 38 C.F.R. § 4.59, see also Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran reported that he had an associate's degree in criminology. He stated that he worked as a police officer from 1973 to 1993, and then worked for the postal service as a letter carrier until 2008.

The Veteran had left knee replacement surgery in May 2005. The RO assigned a 100 percent rating from May 6, 2005, and a 30 percent rating from July 1, 2006. After that surgery he had inpatient and outpatient physical therapy. In VA treatment in July 2006, he reported that since the replacement surgery he had continued to experience pain. He stated that therapy had helped his pain significantly, but that he still had quite a bit of pain in an area to the outer side of his kneecap. He related that most labs had ruled out infection or loosening. He reported that he worked five days a week. The treating clinician found evidence of mild tenderness around the lateral aspect of the lateral femoral condyle. Later in July 2006 the Veteran reported continuing knee pain. The treating clinician noted a fluid bulge on the lateral aspect of his left knee.

On VA orthopedic follow-up in October 2006, the Veteran reported continuing significant pain at the outside part of his left knee. He stated that the pain interfered with walking. The treating clinician found an area of swelling in the distolateral aspect of the knee. The knee had a full range of motion, and was stable to varus and valgus. The clinician stated that he was not sure what was causing the pain, and that it could be synovitis. On VA surgical consultation in December 2006, the knee had a reasonable range of motion. The surgeon stated that the presence of pain since the surgery made infection likely. The surgeon indicated that, with or without infection, additional surgery would probably be necessary. In January 2007 the Veteran reported ongoing pain that was present at all times, and was not completely resolved by narcotic pain medication. The treating clinician found evidence of pain with motion of the knee, and a decreased range of motion due to the pain. Revision surgery was planned, and was performed on March 5, 2007.

VA ultimately increased the rating for the period from January 9, 2007, to March 4, 2007, from 30 percent to 60 percent. Following the March 2007 revision surgery, the RO assigned a 100 percent rating from March 5, 2007, and a 30 percent rating from May 1, 2008.

In VA treatment in December 2007, the Veteran reported continuing discomfort in his left knee area. He stated that in his work as a mail carrier he previously walked routes. He related that presently he walked a route one day a week, drove a route one day a week if a drivable route assignment was available, and otherwise had to use sick or vacation leave. The treating clinician observed that the Veteran walked with a slight limp and had poor motor control. The range of motion of the left knee was from 0 to 95 degrees, with the Veteran reporting a lot of pain with that motion. In January 2008, he reported continuing discomfort, with pain most days. X-rays showed no evidence of loosening of the prosthesis.

On VA examination in May 2008, the Veteran reported ongoing chronic left knee pain. He related recurrent swelling with walking. He reported that with prolonged walking he had flare-ups of weakness, worse pain, and limitation of flexion to 85 degrees. He stated that when flare-ups occurred at work he modified his activities to get off of his feet. He stated that his left knee problems limited his capacity for standing, walking, and climbing inclines, and made him unable to squat. He stated that he used a cane intermittently. He reported that over the preceding twelve months his left knee problems had made him incapacitated for twelve two-day periods. The examiner observed a minimal limp favoring the left leg. The knee had mild swelling and did not have tenderness. The knee had extension to -10 degrees, with pain at -10 degrees, and flexion to 90 degrees, with pain at 90 degrees. With three repetitions the range of motion remained the same.

In a private orthopedic evaluation in June 2008, the Veteran reported left knee pain that was constant, moderate, and worst in the evening. He also reported swelling that was worst in the evening. He stated that the symptoms worsened with stooping, squatting, using stairs, prolonged sitting or riding, and prolonged standing. The physician found that the left knee had slight tenderness, flexion to 95 degrees, and 5/5 strength on flexion and extension. The Veteran's gait was normal.

In VA treatment in July 2008, the Veteran reported that his left knee problems had remained almost the same since the 2007 revision surgery. He stated that the tender area of the knee became increasingly swollen the longer he stood or walked. The treating physician found evidence of tenderness in the area identified by the Veteran.

A letter from the United States (U.S.) Social Security Administration informed the Veteran that he was entitled to Social Security retirement benefits beginning September 2008. U. S. Office of Personnel Management records reflect that the Veteran retired from U. S. Postal Service employment in August 2008.

In January 2009, R. D. wrote that he had known the Veteran for nine years and had supervised him in his Postal Service employment. He noted that letter carrier work typically requires six to seven hours a day of standing and walking. Mr. D. stated that, when the Veteran returned to work after the 2005 knee replacement surgery, he had problems with the knee. Mr. D. reported that the Veteran took many sick days due to pain in the knee and inability to stand for any length of time. Mr. D. wrote that he accommodated the Veteran's disability by assigning him routes with less standing time. Mr. D. stated that the Veteran continued to have knee problems continued until the revision surgery in 2007, and after he returned to work following that surgery. Mr. D. stated that he continued to assign the Veteran routes that minimized standing time, until a supervisor told him to stop doing so. He related that the Veteran continued working, in pain, until he could no longer handle it. He stated that the Veteran then applied for early, reduced retirement.

In a VA orthopedic consultation in March 2009, the Veteran reported ongoing significant left knee pain that was worse with weightbearing. The treating physician found the knee had flexion to 90 degrees. With deep flexion, there was increased swelling and tenderness to palpation.

In the June 2009 Board hearing, the Veteran described the ongoing problems he experienced after the 2005 knee replacement surgery. He reported continuous pain. He stated that if he stood for more than an hour swelling and more severe pain developed. He related that, from July 2006 to March 2007, he tried to work, but his left knee problems caused him to miss ten to fifteen days of work. He stated that the ongoing problems necessitated the 2007 revision surgery. He reported having ongoing problems after the 2007 surgery and through the present. He stated that his knee problems made him unable to perform his letter carrier duties, and necessitated taking early retirement in August 2008. He reported that for a time his supervisor helped him by assigning him more driving routes and fewer walking routes. When his supervisor's boss stated that those accommodations could not continue, he reported, he had to take early retirement. He contended that presently his left knee was still disabled to an extent that warranted a 60 percent rating. He explained that the knee produced constant pain. He stated that the left knee and leg were weak, such that he could not remain standing for any period of time. He related that the knee disability precluded bending or climbing stairs without assistance. He stated that he needed a cane for walking.

In VA treatment in July 2009, the Veteran reported ongoing left knee pain. The treating physician adjusted and increased his pain medication. In October 2009, the Veteran reported that limitation of bending of the knee and pain in the knee after standing for an hour.

On VA examination in June 2010, the Veteran recounted his education and work history and his early retirement. He reported that presently daily pain in his left knee that was 4 out of 10 in severity, with flare-ups to 8 out of 10. He related that his left knee problems were treated with pain medication. He reported that he could walk three blocks with his cane, and could stand for two minutes. He stated that he could not squat, that he avoided stairs, and that he would not run. He stated that he could sit for about 45 minutes. He indicated that over the past year he had not had any periods of total incapacitation.

The examiner reported having reviewed the Veteran's claims file. The examiner observed that the Veteran walked with a limp and using a cane, favoring his left knee. His gait and walk speed were adequate. He did not wear a brace on his left knee. The range of motion of the left knee was from 0 to 90 degrees, with discomfort throughout the range of motion. Active and passive ranges of motion were equal. The left lower extremity had good strength. The examiner expressed the opinion that the Veteran could not perform physical types of employment. He opined that it was at least as likely as not that the Veteran could secure or follow a substantially gainful occupation that was sedentary.

In June 2010, the Veteran's wife wrote that he experienced swelling and pain in his left knee after he returned to work following the knee replacement surgery and rehabilitation. When he returned to work after the revision surgery, she reported, he still had pain and swelling. She related that he became unable to do his job and had to take early retirement. Also in June 2010, two friends of the Veteran wrote that after his knee surgeries he could no longer play golf or coach softball. 

Notes from VA treatment of the Veteran in 2011 and 2012 reflect ongoing medication for left knee pain. Records contain notations that he retired from postal service work due to knee disability. In November 2011 the Veteran stated that his left knee pain was relatively constant. He reported that the pain was present whether he was standing, sitting, or lying down, and that it increased with standing or other weightbearing. He stated that swelling in the knee increased with prolonged weightbearing. A treating physician noted that he had an antalgic gait. Strength of the knee was 4/5 with extension and 3/5 with flexion. Flexion was limited to 90 degrees, and associated discomfort was noted. Extension was full with sitting, but less than full with lying supine and with standing. In July 2012, the Veteran reported ongoing, constant left knee pain that increased with activity. The treating physician found no evidence of infection or looseness of the prosthesis. VA treatment notes from 2013 through 2017 reflect reports of ongoing left knee pain.

On VA examination in May 2016, the Veteran reported constant left knee pain at a level of 6 to 7 out of 10. He reported frequent periods of swelling that lasted several hours. He stated that his left knee disability limited him to 30 minutes of standing, a half block of walking, and two hours of sitting. He reported that during flare-ups he had pain and weakness in the knee, and was limited to 10 minutes of standing and a quarter block of walking. On examination the range of motion was from -5 to 105 degrees. There was evidence of pain on motion that caused functional loss and of pain with weightbearing. The knee had 5/5 strength on flexion and extension.

On VA examination in January 2017, the Veteran reported constant left knee pain. He stated that with prolonged standing he had flare-ups of worse pain that lasted two to three hours. He used a cane with walking. On examination, the range of motion was from 0 to 135 degrees. There was evidence of pain on motion and pain with weightbearing. The left knee had 5/5 strength on flexion and extension. The examiner found that the left knee disability impaired him from performing all physical or sedentary jobs, including any with prolonged sitting, standing, or walking.

From July 1, 2006, through January 8, 2007, the Veteran's left knee disability was manifested by ongoing knee pain that interfered with walking. A work supervisor made efforts to accommodate his knee disability. Considering the functional impairment of the Veteran's left knee, the disability more nearly approximated severe painful motion or weakness, the Diagnostic Code 5055 criteria for a 60 percent rating, than the minimum post-replacement rating of 30 percent. His residual pain and functional limitation during that period were not clearly analogous to the criteria under Diagnostic Codes 5256, 5261, or 5262. In accordance with 38 C.F.R. § 4.7, the Board grants a 60 percent rating for that period.

From May 1, 2008, forward, the Veteran's left knee disability continued to produce pain that worsened with weightbearing. He had functional impairment with very limited endurance in weightbearing. Considerable evidence persuasively indicates that his left knee disability caused him to retire early from his letter carrier work. After he retired, the knee disability continued to significantly limit his capacity for weightbearing activity. From May 1, 2008, the functional impairment more nearly approximated the Diagnostic Code 5055 criteria for a 60 percent rating than those for a 30 percent rating. The Board grants a 60 percent rating from that date.
 
The Veteran contended that a TDIU was warranted from as early as 2008, when his left knee disability caused him to retire early from his postal service employment. As a 100 percent rating under the rating schedule was in effect for the left knee disability from March 20, 2012, the pending appeal for a TDIU is only relevant for the period before that date.

With the 60 percent ratings for two periods that the Board is granting in this decision, his assigned rating for the 2008 to 2012 period met the criteria under 38 C.F.R. § 4.16(a) for a TDIU. The assembled evidence, including his former supervisor's statement, persuasively relates that his left knee disability placed considerable limits on his capacity for weightbearing, and thus led to his early retirement, in 2008, from letter carrier work. The evidence does not tend to show, however, that during that period his left knee disability made him unable to secure or follow any type of substantially gainful occupation. A VA clinician who examined him in June 2010 specifically opined that his left knee disability would not keep him from holding a substantially gainful sedentary occupation. Later, in 2016 and 2017, VA examinations showed that his left knee disability limited his capacity for both weightbearing activity and sedentary activity. The assembled evidence regarding the 2008 through 2012 period, however, does not reflect that his left knee disability significantly limited his capacity for sedentary activity. The preponderance of the evidence, then, is against a TDIU for the period addressed by the appeal.


ORDER

From July 1, 2006, through January 8, 2007, a 60 percent disability rating for left total knee arthroplasty, for accrued benefits purposes, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From May 1, 2008, forward, a 60 percent disability rating for left total knee arthroplasty, for accrued benefits purposes, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Prior to March 20, 2012, a total disability rating based on individual unemployability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


